Sweeney, J.
dissenting. From the majority’s redefining of the term “injury,” I must vigorously dissent.
Today, this court again conducts its periodic exercise in contorting the language of R. C. 4123.01(C). That statute simply and concisely states that “ ‘[i]njury’ includes any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.” It is inconceivable to this writer how the majority can derive from this definition a requirement that the injury must arise from physical contact or physical trauma.
The court’s reliance on Toth v. Standard Oil Co. (1953), 160 Ohio St. 1, is regrettable. Therein, at page 6, the issue was stated to be “whether anxiety and worry connected with the employment constitutes an accidental injury***.” Stated thusly, it is not surprising that an erroneous result was reached. It should be clear that the injury in Toth was not anxiety, but was rather the resulting stroke; just as here the injury was the heart attack.
The Toth opinion has been sharply criticized in a leading treatise on this subject, IB Larson, Workmen’s Compensation Law, Sections 38.65 and 42.21. The author reviews the decisions in this country in which a mental, as opposed to a physical, impact results in a physical injury, and concludes that, except for one instance, the courts uniformly find compensability. Included in this analysis of such decisions, at page 7-593, Section 42.21, is the following observation:
“Against this backdrop, the one contra case, the Toth case in Ohio, stands out as distinctly out of line. It is odd that Ohio, *200with no statutory compulsion to do so (since the statute includes any injury received in the course of and arising out of the employment) insists on reading into the statute a limitation to injuries that are physical or traumatic. Even by Ohio’s own terms, however, there is certainly physical injury enough to suit anyone in a cerebral hemorrhage resulting in partial paralysis. The injury must be understood to embrace the total episode from start to finish.”
The prerequisite to compensability of “contemporaneous physical injury or physical trauma” is an artificial distinction that is likely to lead to inequitable results. If the co-worker herein had slapped appellee across the face during their argument, the requisite physical contact would presumably exist, and, assuming a causal connection could be established, the resulting heart attack would be a compensable injury. Yet, what logical basis is there for distinguishing this hypothetical from the instant facts? The court in Insurance Dept. of Miss. v. Dinsmore (1958), 233 Miss. 569, 102 So. 2d 691, realized the irrationality of such a distinction. Therein, a claimant, with preexisting high blood pressure, suffered cerebral thrombosis, brought on by unusual job pressures. As the court noted, at page 579:
“It seems unthinkable that, if hypertension may be aggravated either by physical or mental and emotional exertion, courts should be willing to accept the physical causative, but reject, as not accidental, a disability, proximately resulting from mental and emotional exertion.”
It appears to this writer that the majority’s refusal to recognize appellee’s heart attack as a compensable injury is based on a fear that a causal relationship cannot be adequately established between the emotional distress and the physical result. If such a fear does exist it should be squarely confronted, rather than dismissed through a convoluted application of the definitional statute.
As stated in my dissent to Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222, 235-36, “***the only proper test in determining the compensability of an injury (and preventing fraudulent claims) is to strictly enforce the* * * test, adopted by the General Assembly in 1937, i.e., whether the injury was received in the course of, and arising out of, the *201employment. Thus, if a worker would file a claim due to a[n]***injury received while performing his normal job duties, which duties did not subject him to greater risks or dangers than the public in general, his claim would be noncompensable, since causation between the job duties and the injury could not be established with certainty.”
More specifically, with regard to emotional distress cases, I would adopt the test developed by New York courts that, in order for a heart attack or cerebral hemorrhage to be compensable, the claimant must show that it resulted from “ ‘greater emotional strain or tension than that to which all workers are occasionally subjected.’ ” Wilson v. Tippetts-Abbott-McCarthy-Stratton (1964), 22 A.D. 2d 720, 721, 253 N.Y. Supp. 2d 149. See, also, Santacroce v. 40 W. 20th St., Inc. (1961), 10 N.Y. 2d 855, 222 N.Y. Supp. 2d 689.
Thus, rather than joining the majority’s desire to again needlessly complicate the legislative definition of an injury, I would affirm the Court of Appeals and remand to the trial court for evidence to be presented on the issue of causation.